[logo - Capital Research and ManagementSM] EndowmentsSM Prospectus Supplement March 1, 2009 For the prospectus dated December 1, 2008 1.Footnote 1 to the "Annual fund operating expenses" table in the "Fees and expenses of the funds" section of the prospectus is amended in its entirety to read as follows: "The funds’ investment adviser waived a portion of its management fee from September 1, 2004, through February 28, 2009. Management fees and total annual fund operating expenses in the table do not reflect any waivers. Information regarding the effect of any waiver on total annual fund operating expenses can be found in the Financial Highlights table in this prospectus and in the funds’ annual report." 2.The following is added as the last paragraph to the "Investment adviser" subsection in the "Management and organization" section of the prospectus: "Rather than remain as investment divisions, Capital World Investors and Capital Research Global Investors may be incorporated into wholly owned subsidiaries of Capital Research and Management Company. In that event, Capital Research and Management Company would continue to be the investment adviser, and day-to-day investment management of equity assets would continue to be carried out through one or both of these subsidiaries. Capital Research and Management Company and the funds it advises have applied to the Securities and Exchange Commission for an exemptive order that would give Capital Research and Management Company the authority to use, upon approval of the funds’ boards, its management subsidiaries and affiliates to provide day-to-day investment management services to the funds, including making changes to the management subsidiaries and affiliates providing such services. Approval by the funds’ shareholders would be required before any authority granted under an exemptive order could be exercised. There is no assurance that Capital Research and Management Company will incorporate its investment divisions or seek a shareholder vote to exercise any authority, if granted, under an exemptive order." 3.The paragraph under the subheading "Rights of accumulation" in the "Purchase and exchange of shares" section of the prospectus is amended in its entirety to read as follows: "You may take into account your accumulated holdings in the funds, as well as your holdings in any class of shares of the American Funds (excluding American Funds money market funds), to determine your Class A sales charge for the American Funds. Subject to your investment dealer’s capabilities, your accumulated holdings will be calculated as the higher of (a) the current value of your existing holdings or (b) the amount you invested (excluding capital appreciation) less any withdrawals.
